Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims and argues the patentability of a board game as recited in the claims.  Examiner respectfully disagrees as the board game is a mental activity and a manner of organizing human activity to arrange or configure game elments according to abstract rules of a game.  Although Applicant argues by citing previously patented board games the test is according to the 2019 PEG guidelines as provided below.  Thus, 101 rejection is maintained.
3.	Applicant argues that Kass and Fujita holistically are not prior art rather than specifically address the cited portions provided by Examiner.  For this reason Applicant’s arguments are not persuasive.  Thus the rejections are maintained.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claim(s) recite(s) elements of a board game of creating a flag and declaring a winner of a game. The claims are a means of orchestrating a flag-proportioned base, visual elements, judging, to a set of rules for playing said game which in total constitute an organization of human activity which is an abstract idea.  However, the abstract idea is not integrated into a practical application. 
6.	According to 2019 PEG, a consideration indicative of integration into a practical application includes improvements to the functioning of a computer or to any other technology or technical field (MPEP 2106.05(a}) or adding a specific limitation other than what is well-understood, routine, conventional activity, or adding unconventional steps that confine the claim to a particular application (a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Internet v. AT&T Mobility LLC, 827 F.3d 1841, 1350-51, 119 USPQe2d 1236, 1243 (Fed. Cir. 2016) (MPEP § 2106.05/d)). Here, the flag-proportioned base, visual elements, and set of rules fail to improve computers, technologies, or technical fields nor do they add unconventional steps that confine the kit to a particular application. From the claims, this game has generic rules to be applied to a flag, proportioned base, and visual element instrumentalities. But for the word game it is limitless what these operations are intended to produce.
7. 	Conversely, considerations not indicative of integration include adding words “apply it” (or equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(7}); adding insignificant extra-solution activity (MPEP 2106.05(g)), or generally linking the use of the abstract idea for a particular technological environment or field of use (MPEP 2106.05(h}}). The dependent Claim 4 recites a visual element in digital form suitable for use in a general purpose programmable computer which without more is indicative to applying the abstract idea on a computer. Moreover, the visual element in digital form is non-functional as it does not but for merely being read by machinery have any functional relationship to alter or affect any aspect of the base or other visual elements or functioning of the computer. The general purpose computer is recited so generically (no details whatsoever are provided other than in name only) that they represent no more than mere instructions to apply the judicial exception on a computer. This claim is nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer. 
8.	Even when the limitations are viewed in combination, the additional elements in this claim do no more than automate the board gamer using the one of more computer components as tools. While this type of automation is an improvement in a general sense as opposed to performance manually, there is no change to the computer and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Intl v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) {using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer). Thus, Claims 1-10 lack a practical application.
9. 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no recitation in the claims that there is an inventive concept (aka “significantly more”) other than said general purpose programmable computer offers nothing more than is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)). The computing element of a general purpose computer is merely there to read digital information which is data gathering. Data gathering ha been identified by the courts to be a routine and conventional function of computing (See MPEP 2106.05(d)(II}(receiving or transmitting data over a network, electronic recordkeeping, storing and retrieving information in memory).
10. 	Lastly, taking the claims as a whole, the combination of the base, visual elements, rules, and those in digital form to be read by machinery represent mere instructions to apply the abstract idea and extra-solution activity which cannot supply an inventive concept.
11.	Dependent claims 2-6 and8-10 recite visual elements and a substrate which are additional instrumentalities within the abstract idea of the board game are extra-solution and as such fail to provide a practical application or inventive concept. 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,574,017 to Kass.

	In Reference to Claims 1-3
Kass discloses a system for playing a game of making an ornamental system (“system” Col. 1. LL. 13), comprising:
a flag-proportioned base upon which one or more visual elements may be disposed (Examiner construes flag-portioned base broadly as virtually any shape can be flag-portioned. Applicant’s Specification describes a flag shape by offering an example of 3x5 portioned base. Yet one of skill in the art is additionally aware of burgee-shaped or triangular-shaped “flags” as in the state flag of Ohio. Thus, flag-portioned is construed broadly to be any shape and still be called a flag. Kass discloses an ornamental system of a flag-portioned of Fig. 1 background unit 10 Col. 4, LL. 49-60);
at least one visual element comprising a portion of a flag (Fig. 2 object 20): and
a set of rules for playing said game under which a participant selecte one or more of said visual elements to design an original personalized flag (Figs. 1-10 and associated texts present instructions for fabrication and assembly of the ornamental system).

In Reference to Claim 2
Kass discloses wherein said at least one visual element is provided on a substrate (Fig. 6 object 12 on object section 58).

In Reference to Claim 3
Kass discloses further comprising a substance configured to allow said at least one visual element to be affixed to said flag-proportioned base (Figs. 4 and 6 where adhesive coating 44 is applied. See also Col. 5 LL. 14-15 and 44-57).


16.	Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 10,086,270 to Fujita.


In Reference to Claim 1
Fujita discloses a system for playing a board game on a mobile terminal (Figs. 1 and 2), comprising:
a flag-proportioned base upon which one or more visual elements may be disposed (Examiner construes flag-portioned base broadly as virtually any shape can be flag-portioned. Applicant’s Specification describes a flag shape by offering an example of 3x5 portioned base. Yet one of skill in the art is additionally aware of burgee-shaped or triangular-shaped “flags” as in the state flag of Ohio. Thus, flag-portioned is construed broadly to be any shape and still be called a flag. Fujita discloses a virtual shape 5 of Fig. 2 on which one or more elements 6 are disposed);
at least one visual element comprising a portion of a flag (Fig. 2 parts 6): and
a set of rules for playing said game in which a participants selects elements to design a personalized flag (Fig. 3A 7c instructing to complete the image).

In Reference to Claim 2
Fujita provides visual elements on a display screen (substrate).

In Reference to Claim 4
Fujita discloses at least one visual element is provided in digital form for use on a general purpose programmable computer (Fig. 2 elements are in digital form on mobile system of Fig. 6).

In Reference to Claim 5 
Examiner takes that a portion of a flag as a visual element derived from one or more national flags is Applicant admission that the recited element is well-known.


In Reference to Claim 6
	Fujita discloses setting a time limit (Col. 2 ll. 33-35).

17.	Claims 7, 8, and 10 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 10,086,270 to Fujita in view of U.S. Pat. Pub. No. 2008/0176615 to Regan.

In Reference to Claim 7
Fujita discloses a system for playing a board game on a mobile terminal (Figs. 1 and 2), comprising:
a flag-proportioned base upon which one or more visual elements may be disposed (Examiner construes flag-portioned base broadly as virtually any shape can be flag-portioned. Applicant’s Specification describes a flag shape by offering an example of 3x5 portioned base. Yet one of skill in the art is additionally aware of burgee-shaped or triangular-shaped “flags” as in the state flag of Ohio. Thus, flag-portioned is construed broadly to be any shape and still be called a flag. Fujita discloses a virtual shape 5 of Fig. 2 on which one or more elements 6 are disposed);
at least one visual element comprising a portion of a flag (Fig. 2 parts 6): and
a set of rules for playing said game in which a participants selects elements to design a personalized flag (Fig. 3A 7c instructing to complete the image), and Fujita discloses playing to a time limit (Col. 2, ll. 33-35).
However, Fujita is silent wherein players, a judge, begin the game and judge a winner.
According to Regan in an iterative card game, players are selected as in Fig. 1 step 110 at the beginning of a game (Start game) where a judge who is not a player ([0008]) score the rounds which lead to the determination of a winner after said time limit.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would recognize that the judging of participants of Regan can modify the activity of Fujita to result in the adjudication of the activity to declare a winner from among the participants.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.
 
In Reference to Claims 8 and 10
See rejection of Claims 2 and 4. 

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715